Title: General Orders, 8 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 8th 1776
Parole Harrison.Countersign Johnson.


It is exceedingly astonishing to the General, that he is yet without those Returns, which were called for on the first & third Instants; it is impossible that the business of an Army can be conducted with any degree of regularity, or propriety, where so much inattention prevails, and he desires that the commanding Officers of such regiments, as are conscious of their neglect,

in the instances now referred to, will take Notice, and be fully persuaded, that if those Returns are not made at, or before orderly time to morrow, that they will be ordered under an Arrest, and tried for disobedience of Orders.
